                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

MICHAEL KOSTERLITZ,

             Plaintiff,

v.                                  Case No:    2:18-cv-482-FtM-29MRM

THE S/V KNOTTA KLU, her
engines, tackle, apparel,
equipment and appurtenances,
in rem and ROBERT E. LIBBEY,
JR.,

            Defendants.



                             OPINION AND ORDER

        This matter comes before the Court on the plaintiff’s Motion

for Judgment on the Pleadings or Alternatively Summary Judgment

(Doc. #18) filed on April 9, 2018.             Defendant filed a Response

(Doc. #27) on May 9, 2018 and Plaintiff filed a Reply to the

Response (Doc. #30) on May 19, 2018.            For the reasons set forth

below,    plaintiff’s     Motion   for    Judgment   on   the   Pleadings   or

Alternatively Summary Judgment is denied.

                                     I.

     The central issue in this case is who owns the Knotta Klu, a

40-foot catamaran.      Plaintiff Michael Kosterlitz claims he is the

sole owner of the vessel and initiated this action on March 9,

2018.     (Doc. #1.)    Kosterlitz alleges that he was the registered

owner of the Knotta Klu in June 2015 when he and defendant Robert
Libbey, Jr. began negotiating the purchase and sale of the vessel.

(Id.       ¶ 8, 10.)    Because the two men were friends and intended to

come to terms on an agreement, Kosterlitz gave possession of the

Knotta Klu to Libbey in August of 2015 even though they were still

negotiating.       (Id. ¶ 11.)        Libbey in turn gave possession of his

trimaran to Kosterlitz, which Libbey was offering as a trade. (Id.

¶ 10, 12.)        According to Kosterlitz, the negotiations continued

until January 2018, but were hardly smooth sailing.                  (Id. ¶ 10.)

The men disagreed as to the Knotta Klu’s purchase price and the

value of Libbey’s trimaran.            (Id. ¶ 13.)      Despite never coming to

an agreement, Libbey made approximately $35,000 in payments to

Kosterlitz      from    August    2015   through     June   2017,   and    informed

Kosterlitz in October 2017 that he had executed a bill of sale and

had legal title to the Knotta Klu.             (Id. ¶¶ 15, 18.)      Libbey also

told       Kosterlitz   that     he   would   satisfy   Kosterlitz’       unsecured

promissory note for the vessel, which at the time had a balance

due in excess of $100,000.            (Id. ¶ 18.)     After a failed attempted

to repossess the Knotta Klu, 1 Kosterlitz initiated this action and



       1
       Per the complaint, Kosterlitz went to Libbey’s Fort Myers
residence in December 2017 and began sailing the Knotta Klu north
to Kosterlitz’ home in Saint Petersburg.        (Doc. #1, ¶ 19.)
However, Libbey filed a report with the Sherriff of Lee County and
Kosterlitz was charged with one count of grand larceny. (Id. ¶¶
20-22.) The charge was subsequently dropped after the Lee County
State Attorney determined there was insufficient evidence to
prosecute. (Id. ¶ 22.) The Knotta Klu remains birthed at Libbey’s
residence. (Id. ¶ 4.)



                                          2
asserted a petitory and possessory action in admiralty, as well as

claims for malicious prosecution, civil theft, conversion, and

false arrest.     (Id. ¶¶ 24-58.)

       Attached to Kosterlitz’ Complaint are a “Sells Agreement” for

the sale of the Knotta Klu and a State of Florida bill of sale.

(Id. pp. 17, 19.)      According to Kosterlitz, the documents (which

purportedly convey the Knotta Klu from Kosterlitz to Libbey and

are signed by Kosterlitz) are “false documents, manufactured by

Libbey in an attempt to falsely claim title.”                         (Id. ¶ 32.)       The

“Sells Agreement” lists the Knotta Klu’s sale price as $10,000,

while the bill of sale lists the selling price as “TRADE FOR F27

TRIMARAN.”     (Id. pp. 17, 19.)

       In response to Kosterlitz’ Complaint, Libbey filed an Answer

and    Counter-Complaint        which    presents         a    different      version    of

events.     (Doc. #15.)     Libbey claims that he is the true owner of

the Knotta Klu because he and Kosterlitz entered into an agreement

for the vessel in August 2015.                (Id. pp. 7-9.)               Libbey alleges

that the agreement conveyed ownership of the Knotta Klu from

Kosterlitz to Libbey in exchange for (1) Libbey assuming the

monthly     payment   of   an    unsecured         note       owed    to   non-party    Ned

Christensen, (2) Libbey conveying possession and title of his

trimaran to Kosterlitz, and (3) Libbey assuming the balloon payment

of    the   Christensen    note    when       it   became        due.       (Id.   p.   7.)

Accordingly,     Kosterlitz       took    possession            and     control    of   the



                                          3
trimaran, Libbey entered into an agreement with Christensen “to

assume    the     monthly   debt   and   the   balloon   payment   due   on    the

unsecured note to complete the purchase of the subject vessel free

and clear of any claim,” and Libby made an initial $5,000 payment

to Kosterlitz.       (Id. pp. 7-8.)       Libbey claims he has paid nearly

$41,000 to or on behalf of Kosterlitz and has otherwise complied

with the terms of the agreement.               (Id. p. 8.)     Based on these

allegations, Libbey asserts a petitory and possessory action, as

well as counterclaims for conversion and unjust enrichment.                   (Id.

pp. 8-11.)         He also raises two affirmative defenses based on

Kosterlitz conveying title of the Knotta Klu and accepting Libbey’s

cash, the trimaran, and assumption of the promissory note.                    (Id.

p. 5.)

       Attached to Libbey’s Answer and Counterclaim are (1) the State

of Florida bill of sale, (2) an unsigned promissory note between

Libbey and Christensen dated December 1, 2017 and purporting to

replace     the     prior   promissory       note   between    Kosterlitz     and

Christensen, and (3) a State of Florida certificate of title dated

September 21, 2017 and listing Libbey as the registered owner of

the Knotta Klu.       (Id. pp. 13-15.)

       Kosterlitz filed an Answer to Libbey’s Counter-Complaint,

denying many of Libbey’s factual allegations.                 (Doc. #17, ¶¶ 1-

34.)     Kosterlitz also asserts several affirmative defenses based




                                         4
on fraud, estoppel, lack of contract, and breach of contract. (Id.

¶¶ 35-40.)

      On April 9, 2018, Kosterlitz filed his Motion for Judgment on

the Pleadings or Alternatively Summary Judgment seeking judgment

as to both petitory and possessory actions (Count One of the

Complaint and Count One of the Counter-Complaint) and Libbey’s

conversion claim (Count Two of the Counter-Complaint).           (Doc. #18,

p. 1.)   Based on the verified pleadings, Kosterlitz claims he “is

entitled to judgment on the pleadings on the issue of the right to

ownership and possession of the sailing vessel Knotta Klu.”             (Id.)

                                   II.

         A. Judgment on the Pleadings Legal Standard

      The Federal Rules of Civil Procedure provide that “[a]fter

the pleadings are closed-but early enough not to delay trial-a

party may move for judgment on the pleadings.”             Fed. R. Civ. P.

12(c).   “Judgment on the pleadings is appropriate when there are

no   material   facts   in   dispute,    and   judgment   may   be   rendered

by considering the       substance        of     the      pleadings       and

any judicially noticed facts.”       Hawthorne v. Mac Adjustment, Inc.,

140 F.3d 1367, 1370 (11th Cir. 1998) (citations omitted).                When

reviewing a motion for judgment on the pleadings, the court must

view the facts in a light most favorable to the nonmoving party.

Id. at 1370.    A judgment on the pleadings can be granted only if

the nonmoving party can prove no set of facts which would allow it



                                     5
to prevail.     Palmer & Cay, Inc. v. Marsh & McLennan Cos., Inc.,

404 F.3d 1297, 1303 (11th Cir. 2005) (citations omitted).

         B. Summary Judgment Legal Standard

     Summary    judgment    is    appropriate   only   when   the   Court    is

satisfied that “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).           “An issue of fact is ‘genuine’ if the

record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”         Hickson Corp. v. N. Crossarm Co.,

Inc., 357 F.3d 1256, 1260 (11th Cir. 2004) (citation omitted).               A

fact is “material” if it may affect the outcome of the suit under

governing law.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).     “A court must decide ‘whether the evidence presents

a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter

of law.’”     Hickson, 357 F.3d at 1260 (quoting Anderson, 477 U.S.

at 251).

     In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

nonmoving party.       Tana v. Dantanna’s, 611 F.3d 767, 772 (11th Cir.

2010).      However,    “[i]f    reasonable   minds   might   differ   on   the

inferences arising from undisputed facts, then the court should

deny summary judgment.”           St. Charles Foods, Inc. v. America’s

Favorite Chicken Co., 198 F.3d 815, 819 (11th Cir. 1999) (quoting



                                       6
Warrior Tombigbee Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1296-

97 (11th Cir. 1983)).    “If a reasonable fact finder evaluating the

evidence could draw more than one inference from the facts, and if

that inference introduces a genuine issue of material fact, then

the court should not grant summary judgment.”         Allen v. Bd. of

Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007).

                                 III.

     As noted, Kosterlitz claims he is entitled to judgment on the

pleadings as to the petitory and possessory claims, as well as

Libbey’s conversion claim. Both a petitory and a possessory action

require an assertion of a legal title to the vessel, Gulf Coast

Shell & Aggregate LP v. Newlin, 623 F.3d 235, 239 (5th Cir. 2010),

while a conversion requires an act of dominion wrongfully asserted

over another’s property inconsistent with his ownership therein,

Joe Hand Promotions, Inc. v. Creative Entm’t, LLC, 978 F. Supp. 2d

1236, 1241 (M.D. Fla. 2013). Kosterlitz asserts his right to title

and possession of the Knotta Klu because (1) Libbey’s certificate

of title from the State of Florida is of no legal validity and (2)

Libbey’s   affirmative    pleadings     establish   that   no   legally

enforceable contract was entered.       (Doc. #18, pp. 4-9.)

  A. State of Florida Certificate of Title

     Kosterlitz’ Complaint alleged that the Knotta Klu “was and

still is” a United States Documented Vessel and, prior to June

2015, Kosterlitz was the registered owner in the United States



                                  7
Department of Homeland Security, United States Coast Guard, and

National Vessel Documentation Center.       (Doc. #1, ¶¶ 2, 7-8.)      In

his Answer, Libbey admitted these allegations but denied that the

Knotta Klu “is documented.”    (Doc. #15, p. 1.)      In his Counter-

Complaint in admiralty, Libbey claimed the Knotta Klu is subject

to a State of Florida certificate of title, which was attached to

the pleading.   (Id. pp. 6, 15.)

      In his motion, Kosterlitz challenges the legal validity of

Libbey’s State of Florida certificate of title.      (Doc. #18, pp. 4-

6.)   Section 328.01, Florida Statutes, provides the process by

which a vessel owner applies for a certificate of title.           If the

vessel was previously registered with the federal government,

additional steps are required:

      (f) In making application for the titling of a vessel
      previously documented by the Federal Government, the
      current owner shall establish proof of ownership by
      submitting with the application a copy of the canceled
      documentation papers or a properly executed release-
      from-documentation certificate provided by the United
      States Coast Guard.    In the event such documentation
      papers or certification are in the name of a person other
      than the current owner, the current owner shall provide
      the original copy of all subsequently executed bills of
      sale applicable to the vessel.


§ 328.01(f), Fla. Stat.   The Code of Federal Regulations provides

that a certificate of documentation becomes invalid when the

ownership of a vessel changes.         46 C.F.R. § 67.167(b)(1).     When




                                   8
that occurs, the owner must send or deliver the certificate to the

National Vessel Documentation Center.             Id. § 67.167(a).

     Kosterlitz    asserts    that    the    Knotta    Klu    is   a   federally

registered    vessel   and   only    he    “can    delete    the   vessel   from

documentation.”    (Doc. #18, p. 6.)         He argues that because he has

not deleted the vessel from federal registration, the State of

Florida certificate of title Libbey has obtained is fraudulent and

“of no legal validity.”      (Id.)        The Court finds this argument is

insufficient to demonstrate an entitlement to judgment on the

pleadings.    Libbey’s pleadings assert that he is the true owner of

the Knotta Klu, that the vessel is not federally documented, and

that he has obtained a certificate of title from the State of

Florida.    As section 328.01(f) would have required proof that the

federal documentation had been cancelled, the Court can infer

Libbey obtained such proof in order to obtain the State of Florida

certificate of title.        See Garner v. Ford Motor Co., 2015 WL

12841007, *2 (M.D. Fla. Mar. 9, 2015) (noting that in deciding a

Rule 12(c) motion, the court draws all inferences in favor of the

nonmoving    party).     Therefore,         despite   Kosterlitz’      argument

otherwise, the pleadings do not demonstrate Libbey’s certificate

of title is legally invalid.

     Even if the Court did not infer Libbey obtained proof of

cancellation of the federal registration, Libbey has now presented

such proof.    See Fed. R. Civ. P. 12(d) (“If, on a motion under



                                      9
Rule 12(b)(6) or 12(c), matters outside the pleadings are presented

to and not excluded by the court, the motion must be treated as

one for summary judgment under Rule 56.”); Szabo v. Fed. Ins. Co.,

2011 WL 3875421, *3 (M.D. Fla. Aug. 31, 2011) (“The Court has broad

discretion to choose whether to covert the motion for judgment on

the pleadings to a motion for summary judgment under Rule 56.”).

In   his   response   to   Kosterlitz’   motion,   Libbey   states   that   a

certificate of deletion was in fact submitted with the application

for Florida title.      (Doc. #27, ¶ 5.)    Attached to the response is

(1) Libbey’s affidavit stating he was required to show “evidence

of deletion of documentation” in order to obtain the Florida title

and received such evidence on or about September 21, 2017, and (2)

a letter dated July 20, 2017 from the United States Coast Guard

National Vessel Documentation Center indicating the Knotta Klu’s

documentation was deleted on December 2, 2016.          (Doc. #27-1, pp.

10, 14.)    The letter lists the last owner of record as Kosterlitz

and the reason for deletion as a failure to renew.            (Id. p. 14.)

These documents would be sufficient to create a genuine issue of

material fact regarding Libbey’s title, and therefore require

denying Kosterlitz’ motion. 2


      2In response to the documents Libbey submitted, Kosterlitz
argues, inter alia, that the fact that Libbey obtained deletion
documentation from the U.S. Coast Guard and a Florida title is
irrelevant to the issue of whether the men had an enforceable
contract.   (Doc. #30, p. 5.)    Even if the Court agreed, the
documents would still be relevant (and contradictory) to


                                    10
  B. Libbey’s Affirmative Pleadings

       Kosterlitz also argues he is entitled to judgment because

Libbey’s pleadings “establish that the communications between the

parties were nothing other than a legally unenforceable agreement

to agree.”         (Doc. #18, p. 6.)         Kosterlitz argues that Libbey’s

pleadings are silent as to key elements of the sale, such as the

purchase price and the trimaran’s trade value, and inconsistent

with       the   documents   attached   to    Libbey’s   Answer   and   Counter-

Complaint. 3        (Id. pp. 6-9.)       Each of these arguments will be

addressed in turn.

            1) Sufficiency of the Pleadings

       Kosterlitz argues that because Libbey’s Answer and Counter-

Complaint do not state the Knotta Klu’s purchase price or the

trimaran’s        actual     trade   value,    the   pleadings    establish   no

enforceable contract was entered.             (Id. p. 6.)   Viewing the facts

in a light most favorable to Libbey, the Court disagrees. Libbey’s

pleadings allege that he and Kosterlitz entered into an agreement



Kosterlitz’ claim that the State of Florida certificate of title
is not legally valid because the Knotta Klu was never deleted from
federal registration. (Doc. #18, p. 6.)
       3
       Kosterlitz also argues that the promissory note Libbey
attached to his Answer and Counter-Complaint is unenforceable
because it is unexecuted and violates Florida’s Statute of Frauds.
(Doc. #18, p. 7.) However, whether the promissory note between
Libbey and Christensen is valid is separate from whether Kosterlitz
and Libbey entered into an agreement to convey ownership and
possession of the Knotta Klu.



                                         11
in August 2015 for the purchase and sale of the Knotta Klu.          (Doc.

#15, p. 7.)      Pursuant to that agreement, Libbey gave Kosterlitz

the trimaran and assumed the monthly payment and balloon payment

of the Christensen note.      (Id.)       Libbey also made an initial

payment to Kosterlitz of $5,000 and has paid nearly $41,000 to or

on behalf of Kosterlitz.    (Id. p. 8.)     While Libbey’s pleadings do

not state the Knotta Klu’s purchase price or the trimaran’s trade

value, Libbey has made sufficient factual allegations to create a

disputed issue as to whether a contract was formed.         See Barbara

Berry, S.A. de C.V. v. Ken M. Spooner Farms, Inc., 254 Fed. App’x

646, 647 (9th Cir. 2007) (“[T]here exist genuine issues of material

fact as to when a contract was formed between Barbara Berry and

Spooner Farms, what terms were included in the contract, and

whether those terms were later varied.”); Scholar Intelligent

Sols., Inc. v. N.J. Eye Ctr., P.A., 2016 WL 5745112, *3 (D.N.J.

Sept. 30, 2016) (“Here, there are genuine issues of material fact

as to whether a contract was entered into, and if so, what the

terms of that contract were.”)           As this issue is material to

determining who owns the Knotta Klu, judgment on the pleadings is

inappropriate.

       2) Inconsistencies between Pleadings and Exhibits

     Kosterlitz     also   argues    that    Libbey’s    pleadings     are

inconsistent with the exhibits he has attached.         (Doc. #18, p. 6-

7.) For example, attached to Libbey’s Answer and Counter-Complaint



                                    12
is a State of Florida bill of sale listing the selling price for

the Knotta Klu only as “TRADE FOR F27 TRIMARAN.”                (Doc. #15, p.

13.)       As noted above, Libbey states in his Answer and Counter-

Complaint that in addition to trading the trimaran, he also agreed

to   assume     the   monthly    payment    and    balloon   payment    of    the

Christensen note.       (Id. p. 7.)    Even if the Court considered this

to   be    an   inconsistency,   Kosterlitz       would   nonetheless   not    be

entitled to a judgment on the issue of ownership and possession of

the Knotta Klu.       Regardless of whether Libbey failed to accurately

report the selling price of the Knotta Klu to the State of Florida,

the bill of sale, which is purportedly signed by Kosterlitz,

supports Libbey’s allegation that the two men entered into an

agreement to transfer ownership of the vessel. 4             Because the Court

cannot say there is no set of facts which would allow Libbey to

prevail, Palmer, 404 F.3d at 1303, Kosterlitz has not demonstrated

he is entitled to judgment as a matter of law.

       Accordingly, it is now

       ORDERED:

       Plaintiff’s     Motion    for   Judgment      on   the   Pleadings     or

Alternatively Summary Judgment (Doc. #18) is DENIED.




       4
       Kosterlitz’ claim that the document is fraudulent only
further demonstrates there are material facts in dispute.



                                       13
     DONE AND ORDERED at Fort Myers, Florida, this   20th   day of

November, 2018.




Copies: Counsel of record




                               14
